DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      VILLAGES OF PALM BEACH LAKES PROPERTY OWNERS'
                     ASSOCIATION, INC.,
                         Appellant,

                                     v.

         THE STERLING VILLAGES OF PALM BEACH LAKES
               CONDOMINIUM ASSOCIATION, INC.,
                           Appellee.

                              No. 4D20-2029

                               [July 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502011CA010066XXXXMB.

  Alterraon Phillips of APLaw, Royal Palm Beach, for appellant.

  Steven H. Meyer of Steven H. Meyer, P.A., Winter Park, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.